United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3764
                                   ___________

Larry Case,                             *
                                        *
              Appellant,                * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Arkansas.
                                        *
Continental Casualty Company,           *      [UNPUBLISHED]
                                        *
              Appellee.                 *
                                   ___________

                           Submitted: April 22, 2003
                               Filed: April 28, 2003
                                    ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                        ___________

PER CURIAM.

      Larry Case appeals from the District Court’s1 adverse grant of summary
judgment in his diversity action against Continental Casualty Co. Having carefully
reviewed the record and the parties’ briefs, see Washburn v. Soper, 319 F.3d 338, 340
(8th Cir. 2003) (noting de novo review), we agree that the death of Case's mother
from lung cancer was not, under the terms of his mother's policy, an accident;




      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
therefore, he was not entitled to accidental death benefits. Accordingly, we affirm the
well-reasoned opinion of the District Court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-